Citation Nr: 0010015	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
sprain with scoliosis and narrowing of the C4-5 interspace, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Charlotte M. Williams, 
Attorney at Law


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1963 to 
December 1969.  Prior service from November 1962 to December 
1963 was not verified.  

This appeal arose from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied the 
veteran's claims of entitlement to an evaluation in excess of 
30 percent for a cervical strain with scoliosis and 
degenerative changes of the cervical spine and a TDIU.  

The Board of Veterans' Appeals (Board) remanded the appeal 
with respect to the stated issues in October 1997 for 
additional development and adjudicative action.  

In December 1998 the RO affirmed the determinations 
previously entered.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Cervical sprain with scoliosis and narrowing of the C4-5 
interspace are productive of no more than severe limitation 
of motion.  

2.  Service connection has been granted for a cervical sprain 
with scoliosis and narrowing of the C4-5 interspace, 
evaluated as 30 percent disabling; and postoperative 
hemorrhoids, evaluated as noncompensable.

3.  The veteran has two years of college, vocational training 
as an air conditioning and refrigeration repairmen, and has 
occupational experience as a wire person for a rig equipment 
company, letter carrier for the United States Postal Service, 
electronics technician, lineman, and communication 
technician.

4.  The service-connected disabilities, when evaluated in 
association with his educational attainment and occupational 
background, are not so disabling as to preclude all kinds of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a cervical strain with scoliosis and narrowing of the C4-
5 interspace have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5290 (1999).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A line of duty investigation concluded that the veteran 
incurred a cervical strain during inactive duty training with 
the Texas National Guard in 1975.  

The veteran was hospitalized in a VA hospital in February 
1976 and March 1976 for treatment of the neck injury incurred 
during service.  Findings included tenderness of the neck and 
some limitation of motion, especially on lateral rotation.  
Neurological examination was within normal limits.  Treatment 
included traction.  Electromyogram (EMG) and nerve conduction 
velocity tests were performed and were normal.  


A report from June 1976 noted that the veteran still 
complained of soreness and tenderness in the 
cervical/thoracic area with radiation of pain to both arms.  
He had "full active range of motion" of the neck.  There 
was some pain with rapid motion.  

A VA examination in June 1977 concluded that there were 
essentially no findings.  X-rays showed scoliosis and minimal 
narrowing of the C4-5 interspace.  

Service connection was established in August 1977 for 
cervical sprain with scoliosis and minimal narrowing of the 
C4-5 interspace.  On the basis of the evidence of record, 
including that listed above, the disability was evaluated as 
noncompensable.  

Outpatient records from September 1978 show that the veteran 
held his head tilted; findings included stiffness of the 
neck, spasm, tenderness and limitation of motion.  

An October 1978 VA examination report shows the veteran 
reported occupational experience as an electrician and as a 
field engineer.  The VA examination in October 1978 showed 
essentially the same reported symptoms of neck and arm pain.  
X-rays showed very minimal degenerative changes.  
Measurements for flexion, extension, left and right lateral 
flexion, and left and right rotation of the cervical spine 
were as follows (in degrees):  35, 25, 25, 25, 20, and 20.  

Other tests were negative except that sensory examination 
showed scattered areas of decreased sensation in the hands 
and in part of the right forearm.  It was noted that reported 
decreased sensation did not follow a usual dermatome pattern.  
The diagnosis was chronic symptomatic cervical ligamentous 
and muscular strain with resultant disc disease, and possible 
herniated cervical disc.  

In November 1978 the evaluation for the service-connected 
disability of the cervical spine was increased to 10 percent 
on the basis of the evidence of record.  


In March 1980 the Board determined that the veteran's 
cervical sprain was manifested by minimal narrowing of the 
C4-5 interspace and moderate limitation of motion.  Therefore 
a 20 percent evaluation was warranted.  That Board decision 
was effectuated by rating decision dated in March 1980.  

A December 1980 VA examination report shows the veteran 
reported occupational experience as a wire person with a rig 
equipment company.  On examination he reported, in pertinent 
part, neck pain and stiffness.  Measurements for flexion, 
extension, left and right lateral flexion, and left and right 
rotation of the cervical spine were as follows (in degrees):    
30, 20, 20, 10, 55, and 30.  There was some tenderness of the 
neck but no spasm.  X-rays showed minimal spondylosis of C3-
5.  The diagnosis was a history of an old sprain with 
symptomatic, chronic and moderate spondylosis, narrowing of 
the C4-5 interspace and limitation of motion.  

Letters from a chiropractor and a physical therapist in April 
1985 indicate that it was only recommended that the veteran 
return to light duty or sedentary work because of back and 
neck pain.  

A VA orthopedic examination in March 1986 found 
osteoarthritis of the cervical spine with narrowing at C3 to 
C6 and chronic symptomatic limitation of motion.  The veteran 
held his neck stiff.  There was straightening of the curve of 
the neck and there was tenderness to pressure of the cervical 
muscles.  There was limitation of motion with pain at the 
extremes.  Measurements for flexion, extension, left and 
right lateral flexion, and left and right rotation of the 
cervical spine were as follows (in degrees):  15, 15, 25, 20, 
40, and 30.  The impression of the examination was, in 
pertinent part, chronic cervical pain syndrome.  There was no 
objective evidence for radiculopathy by EMG.  There were 
subjective sensory findings by history.  

Based on the evidence of record, the Board determined in June 
1987 that the cervical spine disability was productive of 
severe limitation of motion.  A 30 percent evaluation was 
effectuated by the RO in July 1987.  

Private medical records from 1985 to 1992 submitted in 
connection with the veteran's current appeal show orthopedic 
treatment of the neck with complaints of neck pain, shoulder, 
arm and hand symptoms as well as of low back pain.  These 
reports were all addressed to the Department of Labor and 
were issued in connection with evaluation of a work injury.  

In reports from 1985 the physician's assessment was that 
there was preexisting spondylolysis of the cervical spine 
with aggravation and a separate lumbosacral strain related to 
work.  By July 1986 the veteran's doctor changed his opinion 
to state that the veteran's disability was permanent rather 
than temporary as previously believed.  

Subsequent reports noted similar ongoing complaints.  In June 
1989 the veteran complained of stiffness in the neck and 
numbness and tingling in the hands.  Findings included pain 
on extremes of motion in the neck in all directions but no 
restriction and no spasm.  The examiner felt that the 
veteran's complaints were consistent with degenerative disc 
disease at three levels in the neck (C3-4, C4-5, and C5-6).  
Surgery was not required.  The examiner felt that he was 
unable to perform work requiring heavy lifting, twisting, 
bending or overhead work by reason of his neck and back 
disabilities.  

Records from 1990 noted increased symptomatology with work.  
There was tightness of the neck muscles and the veteran kept 
his head tilted to the right.  There was limitation of motion 
of the cervical spine, but this was not recorded in terms of 
degrees of arc.  A neurological examination of the upper 
extremities was normal.  In August 1990 the physician 
recommended a continuation of light duty. 

In a report from October 1990 the veteran reported right arm 
pain and tingling in the face.  Muscle stiffness was noted 
that was possibly due to voluntary tightness of the neck and 
paraspinal muscles.  There was some pain on motion.  
Neurological examination was negative.  There was some 
weakness of grip on the right but no atrophy.  Sensation 
appeared to be intact although he complained of numbness in 
the thumb and index finger on the right.  

In January 1991 the veteran continued to complain of problems 
with his neck radiating into the arms.  He also had low back 
complaints.  He was unable to work.  The diagnosis was 
chronic degenerative disc disease of the cervical and lumbar 
spine.  The physician felt that he was permanently disabled.  

In his August 1993 reopened claim for increased compensation 
for his cervical spine disability the veteran asserted that 
his posture was at an angle and that private treatment had 
been ineffective.  He stated that he had blackouts due to 
tight muscles in his neck.  In the same correspondence he 
asserted that he had to take a disability retirement from the 
Civil Service due to his service-connected disability.  He 
stated that he felt he was entitled to a TDIU.  

VA general and orthopedic examinations were conducted in 
September and October 1993.  The veteran reported that while 
in service he had episodes of bleeding and pain in the rectal 
area which was diagnosed as hemorrhoids.  He reported having 
undergone a partial hemorrhoidectomy.  Since then he had had 
no recurrent episodes of bleeding but reported occasional 
episodes of inflammation and irritation in the anal area 
which he treated with hemorrhoidal suppositories and 
ointment.  He reported that during service he worked as a 
pole lineman and as a communications technician.  As a 
civilian he was employed as a communications installer, 
electronics technician, postal worker.  He retired after 
working nine years as  a postal carrier.  On the general 
medical examination a rectal inspection disclosed 
hemorrhoidal tags.  There was limitation of motion of the 
veteran's neck in all directions.  Motor and sensory function 
was normal.  

On the orthopedic examination the veteran reported that 
historically he would have neck pain with pain radiating into 
the arms.  Examination revealed a 35 percent loss of motion 
in all directions, especially with lateral bending and 
rotation, but also including flexion and extension.  
Considerable guarding of motions was observed.  
Neurologically the veteran's function was within normal 
limits.  



X-rays showed mild anterior lipping at multiple cervical 
levels with narrowing of disc spaces from C2 to C4.  There 
was definite degenerative disc disease at C3-C6, albeit mild, 
with additional osteoarthritic changes at C2-C5.  The 
diagnosis was mild osteoarthritis of the cervical spine and 
mild degenerative disc disease.  The x-ray report shows 
minimal scoliosis, mild degenerative joint disease with 
spurring and middle cervical disc space narrowing with 
minimal C5-6 subluxation.  

On an October 1993 application for increased compensation 
based on unemployability the veteran reported he had 
completed two years of college.  He reported having completed 
an air conditioning and refrigeration repairman course at the 
United States Department of Labor.  He indicated he had 
become too disabled to work in October 1990, and had last 
worked full time in November 1990.  He reported occupational 
experience as a letter carrier for the United States Postal 
Service.  

A March 1995 private medical report shows that the veteran 
was continuing to have problems with neck symptoms.  The pain 
was intermittent in severity but present virtually all the 
time.  According the physician, neck and back symptoms 
prevented the veteran from doing any lifting, twisting or 
bending.  There was decreased neck motion with pain on 
extremes of motion and some discomfort on cervical 
compression with flexion.  X-rays of the cervical spine 
showed moderate to severe degenerative changes with disc 
space narrowing and anterior and posterior spurring involving 
C3 to C7.  

The assessment was that the veteran had chronic and permanent 
osteoarthritis and spondylosis of the cervical spine.  He was 
prevented from doing his job because of a combination of neck 
and back symptoms.  There was pain with rest and activities.  
He was not able to perform, and would not be safe, in an 
environment involving any degree of physical activity.  


A May 1995 letter from the United States Office of Personnel 
Management states that the veteran provided sufficient 
medical evidence to prove that he had "substantial back 
problems which prevent him from performing the duties of his 
former position."  The veteran's entire back was the primary 
medically disabling condition.  

Additional VA examinations were provided in June 1998.  The 
veteran reported that he had a high school education and had 
attended junior college with the intention to become a 
registered nurse.  He did not remember details or how long he 
had studied.  He had worked as a mail carrier for five years.  
For three years he worked for an electrical firm as an 
installer of communication equipment.  It was his belief that 
he had last worked ten years before.

On the general medical examination the veteran had no 
complaints referable to his service-connected hemorrhoids.  A 
rectal examination was not undertaken.  He reported that his 
neck, back, arms, legs and feet all hurt.  He added that in 
general he hurt all the time.  He reported that he had been 
followed by a private orthopedic surgeon.  He was not in 
distress and was fully mobile on observation during the 
examination.  A gross neurological examination was nonfocal.  

On a separate neurological examination the veteran reported 
that after service he had recurrent muscle contractions in 
the neck and recurrent neck pains with limitation of range of 
motion secondary to those pains.  He denied difficulty 
sleeping and stated that he was able to keep his home clean, 
although perhaps not as clean as he would like due to his 
pain.  He reported a sensation of pins and needles in his 
forearms and feet.  He also reported some involuntary 
movements of his left arm.

The veteran's treatment history and test results were 
reviewed.  It was noted that anti-inflammatory medications 
had not provided complete relief.  The examiner also noted 
that the veteran's private physician was of the opinion that 
he was unable to work as a mail carrier.  


Examination of the cervical spine did not reveal any 
tenderness to palpation.  There was no evidence of muscle 
contraction or spasm.  Active range of motion was limited on 
extremes of motion secondary to pain.  He could turn his head 
left and right approximately 60 degrees and then would stop 
due to pain.  On passive range of motion the examiner could 
move the veteran's head to 70 or 75 degrees before he would 
start resisting due to pain.  Flexion and extension of the 
neck were not limited passively or actively but the veteran 
stated that he had some pain during those maneuvers.  

There was 5/5 strength and normal tone in the extremities.  
Sensory examination noted patchy areas of sensory deficits, 
mostly to pinprick in the lower extremities.  On repetitive 
testing consistent answers could not be obtained.  The areas 
did not correspond to any peripheral nerve distribution or 
dermatomal distribution.  

The impression was subjective neck pain secondary to 
degenerative changes.  The examiner noted that the veteran 
had a long-standing complaint of neck pain with limitation of 
motion.  The problem had been worked up with x-rays of the 
cervical spine that showed degenerative changes and narrowed 
disc spaces.  The examiner commented that he could only find 
mildly limited motion of the neck, commensurate with the 
degenerative changes that had been previously documented.  
EMG and nerve conduction velocity testing was recommended for 
further workup.  

During the VA orthopedic examination the veteran reported 
neck pain and stiffness.  He stated that he could not turn 
his neck from side to side.  He denied any pain into his 
upper extremities at the time.  Cervical spine flexion was to 
40 degrees.  Extension was to 35 degrees.  Lateral flexion/ 
side to side bending was to 20 degrees each way.  Motor, 
sensory and reflex testing in the upper extremities were 
grossly intact.  X-rays showed decreased disc space at C5-6 
with lots of cervical lordosis.  The impression in relevant 
portion was moderately symptomatic cervical spine 
degenerative disc disease with pain, discomfort and muscle 
spasm.  

On the question of employability, the examiner stated that 
the veteran had significant discomfort and problems with his 
neck that would preclude him from doing any heavy manual 
labor because of his neck injury.  His neck had severely 
limited motion that would keep him from twisting it and 
keeping himself out of harm's way if he were in a situation 
where heavy equipment was being used.  He also could not lift 
because of his disability.  He could possibly be able to do a 
sedentary desk-type job if he could be retrained.  

X-rays of the cervical spine showed osteophytes at C3, C4, 
C5, and C6 with narrowing of the disc spaces at C3-4, C4-5, 
and C5-6.  

A conference report dated in October 1998 indicated that the 
all records from the veteran's treating physician had been 
obtained.  He claimed that he was on medical retirement but 
was not receiving Social Security benefits.  

In an addendum in November 1998 the examiners stated that the 
veteran was unable to undergo a repeat EMG and nerve 
conduction study but the tests were not needed.  

Service connection has been granted for cervical sprain with 
scoliosis and narrowing of the C4-5 interspace, evaluated as 
30 percent disabling; and postoperative hemorrhoids, 
evaluated as noncompensable.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45;  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  


Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated in accordance with limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.


Finally the Court noted that "Diagnostic 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned with cord involvement, bedridden, 
or requiring long leg braces.  In other cases a rating is to 
be assigned in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  38 C.F.R. § 4.71a; Diagnostic Code 5285 
(1999).

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (1999).

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287 (1999).

A 10 percent evaluation may be assigned for slight limitation 
of motion of the cervical spine.  A 20 percent evaluation may 
be assigned for moderate limitation of motion of the cervical 
spine.  A maximum 30 percent evaluation is provided for 
severe limitation of cervical spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

A 60 percent evaluation is provided for a pronounced case of 
intervertebral disc syndrome with little intermittent relief 
from persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
the diseased disc.  
A 40 percent evaluation is provided for a severe case with 
recurring attacks of symptoms from which there is 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

The VA office of General has determined that the diagnostic 
code 5293 (pertaining to intervertebral disc syndrome) 
contemplates limitation of motion and therefore DeLuca and 
all regulations pertaining to functional limitation apply 
when utilizing the diagnostic code.  VAOPGCPREC 36-97.  A 
corollary of the decision is that ratings cannot be assigned 
for both limitation of motion (for example under Diagnostic 
Code 5290) and intervertebral disc syndrome without violating 
the prohibition against pyramiding of ratings (38 C.F.R. 
§ 4.14).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  See also 38 C.F.R. 
§ 4.19.  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15. 



Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more. The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment. 38 C.F.R. § 4.16(a).  

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim for TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  

An ability to work only a few hours a day or only 
sporadically is not substantially gainful employment.  
Substantially gainful employment is "that which is ordinarily 
followed by the non-disabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  See also 38 C.F.R. § 4.18.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  


Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to an increased evaluation for his cervical 
sprain with scoliosis and narrowing of the C4-5 interspace, 
and a TDIU are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy, 1 Vet. App. 78.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his cervical spine symptoms and inability to work (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for an increased 
evaluation and a TDIU are well grounded.  King, 5 Vet. 
App. 19.  

The Board is satisfied, based on the prior Board remand and 
the other evidence of record, that all relevant facts have 
been adequately developed for the purpose of adjudicating the 
claims; no further assistance in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991);  White v. Derwinski, 1 
Vet. App. 519 (1991).  


Entitlement to an evaluation in excess of 
30 percent for a cervical sprain with 
scoliosis and narrowing of the C4-5 
interspace.

The RO has rated the veteran's cervical spine disability 
under diagnostic codes 5010 and 5290 of the VA Schedule for 
Rating Disabilities.  Diagnostic code 5010 contemplates 
traumatic arthritis of a major joint or minor joints, and 
diagnostic code 5290 contemplates limitation of motion of the 
cervical spine.  The 30 percent evaluation assigned is 
consistent with severe limitation of motion of the cervical 
spine and is the maximum schedular evaluation provided for 
limitation of motion of the cervical spine under that 
diagnostic code.  

First, the Board observes and feels compelled to comment that 
some of the evidence of record does not even support a 
finding of severe limitation of motion of the cervical spine, 
much less that there has been a worsening of the disability 
warranting increased disability compensation.  

In September 1993 there was medical evidence that the veteran 
had a 35 percent reduction of cervical spine motion in all 
directions.  This is not consistent with severe limitation of 
motion.  

On the VA neurological examination in June 1998 the veteran 
had no limitation of flexion or extension of the neck but he 
did report some pain.  The significance of painful motion and 
other functional limitation is addressed below.  Similarly he 
was able to actively rotate his neck to 60 degrees 
bilaterally and was capable of 70 to 75 degrees of passive 
rotation bilaterally before motion was limited by pain.  This 
is the most cervical motion (the least limitation of motion) 
shown on examination for many years and is not consistent 
with severe limitation of motion.  


The Board does take notice of the fact that on the June 1998 
VA orthopedic examination the veteran's cervical spine motion 
was characterized as severely limited.  At that time the 
veteran had less motion than at the time of his VA 
neurological examination.  Even so, that examination 
contained range of motion measurements that equaled or 
exceeded the measurements taken during prior examinations.  
For example flexion was to 40 degrees which was better motion 
than indicated on 1978, 1980 or 1986 examinations.  There was 
also improved extension as compared to those earlier 
examinations.  Lateral flexion was roughly the same or a 
little worse than previously.  

As for functional impairment, VA regulations do not permit a 
separate evaluation for pain or other functional impairment 
but they do specify the types of functional impairment that 
may exist and that are relevant to disability evaluation.  
These regulations must be given due consideration.  See 
DeLuca, supra.  

VA regulations require a full description of the effects of 
the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10. General review of the evidentiary record in 
this regard discloses adequate consideration of such effects 
including the ability to work, the ability to sleep, ability 
to perform household duties and effectiveness of medication 
or treatment.  

In 1993 the veteran reported that medical treatment had been 
ineffective and he had to take a disability retirement due to 
his service-connected disability.  In 1995 his private 
physician stated that he had symptoms virtually all the time 
and that his neck symptoms contributed to an inability to 
lift, twist, or bend.  He had pain with rest and activities 
and would not be able to perform, and would not be safe, in 
an environment involving any degree of physical activity.  

In the course of his 1998 VA examinations the veteran 
reported that he hurt all the time.  However he denied 
difficulty sleeping and stated that he was able to keep his 
home in order although perhaps not as well as he might like.  
The VA examiner noted that medications had not provided 
complete relief and that the veteran's private physician felt 
that he was unable to work as a mail carrier.  


The examiner stated that the veteran's cervical disability 
would preclude him from performing heavy manual labor and 
would restrict twisting, and lifting.  It was felt that he 
could possibly perform sedentary work if he was trained.  

As recognized by VA regulations, disability of the 
musculoskeletal system is primarily the inability, due to 
damage to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  There is ample medical 
evidence in the claims folder pertaining to these factors.  
See also 38 C.F.R. § 4.45.  

There is no absence of necessary bones, joints, muscles, or 
associated structures.  There is joint pathology, 
specifically degenerative joint disease, and degenerative 
disc disease, but no consistent and explainable defective 
innervation.  The veteran has asserted at various times over 
the years that he feels that his cervical disability is 
causing defective sensation in his upper extremities, but 
electrodiagnostic testing has not corroborated the existence 
of any radiculopathy.  Patchy decreased sensation has been 
reported but the findings have not been consistent and they 
have not followed any particular nerve root or dermatome 
distribution.  In fact the VA examination in 1998 noted that 
findings were mostly in the lower extremities.  The veteran 
denied upper extremity symptoms at that time.  

As for strength, motor testing of various muscle groups has 
not shown any diminishment of strength and there is no 
showing of any significant muscle atrophy.  However the 
veteran is felt to be restricted in his ability to lift due 
to his neck disability as previously stated.  It was also 
noted during the VA orthopedic examination in 1998 that 
because of his neck disability he would also not be able to 
keep himself out of harm's way.  Limitation on the ability to 
react quickly is in essence limitation of speed of movement 
of the neck.  


In essence, the veteran's disability is manifested primarily 
by restriction of excursion (or range of motion) due to pain 
from degenerative arthritis and disc space narrowing 
secondary to degenerative disc disease.  This is shown in 
medical records and VA examination reports.  

The veteran has subjectively reported tenderness of the neck 
and pain on motion. He was also shown to have held his head 
in a guarded position and resisted neck motion when it was 
reportedly painful.  There was no evidence of muscle atrophy 
though as a sign of disuse.  

Notwithstanding that a separate evaluation cannot be provided 
for pain, one way that painful motion can be practically 
evaluated is to treat motion as limited where painful even if 
additional motion of the joint itself is possible.  See 
DeLuca supra.  This is consistent with 38 C.F.R. §§ 4.40 and 
4.59.  For example, at the VA neurological examination in 
1998 the veteran's neck rotation can be deemed limited at 60 
degrees in each direction, where his passive neck rotation 
was noted to have become painful.  

As noted, while not all criteria have been shown for an 
increased evaluation, findings sufficiently characteristic to 
identify the disease and the disability therefrom, and 
coordination of rating with impairment of function are 
expected in all instances.  38 C.F.R. § 4.21.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997);  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

However, because a 30 percent evaluation is the highest 
schedular evaluation provided under Diagnostic Code 5290, the 
veteran's motion cannot be deemed to be more than severely 
limited by pain.  

Upon review of the evidence the Board concludes that a higher 
rating under Diagnostic Code 5293 is not supported.  The 
veteran has complained of radiating pain into his upper 
extremities and numbness in the extremities.  However workup 
of the complaints has not shown any objective evidence of a 
neurological abnormality to include radiculopathy or 
neuropathy.  VA examinations did not show any objective 
evidence of neurological impairment in the upper extremities.  
The veteran's complaints of patchy decreased sensation were 
inconsistent and did not fit with any specific nerve root or 
dermatomal distribution.  

In summary, the record does not support that there is a 
severe case of radicular symptoms or other neurological 
symptoms associated with a cervical disc or discs and 
therefore the criteria for a 40 percent evaluation under 
Diagnostic Code 5293 have not been met.  

A higher evaluation of 40 percent is also available if the 
veteran had unfavorable ankylosis of the cervical spine under 
Diagnostic Code 5287 (1999).  However, there is no diagnosis 
of actual ankylosis of the cervical spine muchless ankylosis 
in an unfavorable position.  The absence of ankylosis of the 
cervical spine muchless at a favorable angle also precludes 
assignment of a 60 percent evaluation under diagnostic code 
5286.  

The veteran does not have evidence of a spinal fracture 
without cord involvement but characterized by abnormal 
mobility such that a jury mast neck brace would be required.  
In such a situation a 60 percent evaluation would be in 
order.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  
Also, radiographic studies have not demonstrated demonstrable 
deformity of a vertebral body which would warrant a separate 
evaluation of 10 percent under diagnostic code 5285.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53.  

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
addressed referral for an extraschedular award of TDIU but 
did not discuss the provisions in light of the claim of 
entitlement to an increased evaluation.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of his cervical spine disability.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.  



There has been no showing by the veteran of extraordinary or 
exceptional disability from the service-connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service-connected disability.  As 
the Board noted earlier, nonservice-connected disability has 
been reported as primarily accounting for the veteran's 
inability to work.  Competent medical opinion is on file 
showing that the service-connected spinal disability permits 
sedentary employment.  Therefore, there exists no basis upon 
which to refer the veteran's case to the Director or the 
Under Secretary for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


Entitlement to a TDIU

First and foremost the veteran has not met the percentage 
requirements under 38 C.F.R. § 4.16(a); therefore total 
disability on that basis is not established.  He does not 
have one service-connected disability evaluated as 60 percent 
disabling or one service-connected disability evaluated as 40 
percent disabling with additional service-connected 
disabilities such that his combined evaluation would equal at 
least 70 percent.  

The only two service-connected disabilities are the service-
connected cervical sprain with scoliosis and narrowing of the 
C4-5 interspace which is evaluated 30 percent disabling and 
postoperative hemorrhoids evaluated as noncompensable.  The 
Board already determined earlier that the record does not 
support an increased evaluation for the service-connected 
disability of the cervical spine.

With respect to postoperative hemorrhoids, the most recent VA 
examination on file shows that rectal inspection disclosed 
anal tags.  Under diagnostic code 7336 a noncompensable 
evaluation may be assigned for mild or moderate external or 
internal hemorrhoids.  

A 10 percent evaluation may be assigned for large or 
thrombotic, irreducible, external or internal hemorrhoids 
with excessive redundant tissue evidencing frequent 
recurrences.  In the absence of evidence of large or 
thrombotic hemorrhoids, there exists no basis for assigning a 
compensable evaluation.

Notwithstanding that the schedular standards have not been 
met, a TDIU would be warranted if the veteran could establish 
that he is incapable by reason of his service-connected 
disabilities of substantially gainful employment.  38 C.F.R. 
§§ 3.321, 3.340, 4.15, 4.16(b), 4.18;  Fisher, 4 Vet. App. 
57.  

The records of the veteran's private treating physician from 
1985 to 1992 show at one time that the veteran was felt to be 
permanently disabled due to a combination of neck and back 
injuries, and it is noted that after attempting light duty 
work, he took a disability retirement from his job with the 
Postal Service.  However, according to the Office of 
Personnel Management, the disability for which he was 
medically retired was characterized as a back disability 
rather than a neck disability or a disability of the cervical 
spine.  

A VA orthopedic examiner stated in 1998 that the veteran had 
significant discomfort and problems with his neck that would 
preclude him from doing any heavy manual labor because of his 
neck injury.  His neck had severely limited motion that would 
keep him from twisting it and keeping himself out of harm's 
way if he were in a situation where heavy equipment was being 
used.  He also could not lift because of his disability.  He 
could possibly be able to do a sedentary desk-type job if he 
could be retrained.  

From this opinion the Board concludes that the probative 
medical evidence establishes that while the veteran is 
disabled from heavy manual labor by reason of service-
connected cervical spine disability, he is not precluded from 
sedentary work.  This is consistent with the evidence of 
record.  He is not precluded from all substantially gainful 
employment.  



Sedentary work is not synonymous with marginal or try out 
employment.  The veteran has not submitted evidence that he 
has tried to perform sedentary work but has been unable to 
because of his service-connected cervical spine disability.  

The Board observes that the veteran incurred his neck injury 
in 1975 but worked for many years with residuals thereof.  
His back disability is nonservice-connected and his private 
physician indicated in a number of reports that the low back 
was a significant factor (if not the primary factor) in the 
veteran's disability for many years.  

Furthermore in 1987 the veteran was purportedly in an 
accident in which he sustained burns over a large percentage 
of his body.  In a report in 1988 the veteran's physician 
stated that the burn residuals added to his overall degree of 
disability.  

The veteran's back disability and burns cannot be taken into 
consideration in ascertaining entitlement to a TDIU as they 
are not service-connected disabilities.  

The veteran has two years of college and vocational training 
as an air conditioning refrigeration repairmen.  He has a 
varied occupational background.  His service-connected 
disabilities, evaluated as only 30 percent in combination, 
when evaluated in association with his educational attainment 
and occupational experience, have not rendered him 
unemployable for VA compensation purposes.

The criteria under 38 C.F.R. § 4.16(b) apply only where a 
claimant is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  As noted with Kellar v. Brown, 6 Vet. 
App. 156, 161 (1994), entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU under § 4.16(b) are 
based on different factors.  

Nevertheless, in order for the veteran to prevail under 
38 C.F.R. § 4.16(b), the evidence must show that the veteran 
is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's service-connected 
disabilities, evaluated as 30 percent disabling, cause him to 
be unable to secure and follow a substantially gainful 
occupation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
cervical sprain with scoliosis and narrowing of the C4-5 
interspace is denied.  

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

